DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 03/11/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 3, 10, 14,15 are amended, claims 8-9 and 13 are canceled. Accordingly, an action on the merits follows regarding claims 1-7, 10-12, 14-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,10  recite “the width of the negative space”, there is insufficient antecedent basis for this limitation in the claim. It is unclear that the width of the negative space is the distance between two vertexes of the inner triangle? or the distance from the vertex to the opposing side of the inner triangle? 

Claims 2-7, 11-12,14-15 are rejected as being indefinite as claims 2-7 are dependent on claim 1; claims 11-12, 14-15 are dependent on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Ringers (https://www.amazon.com/Ringers-Gloves-Roughneck-Impact-Protection/dp/B01ID10HF0/ref=cm_cr_arp_d_product_top?ie=UTF8)(hereinafter Rogers) in view of Sloot (US 20020096102)(hereinafter Sloot), further in view of Aadvark (https://www.amazon.com/Aardvark-Reflective-Yield-symbol-Velcro/dp/B001GSKOU6)(hereinafter Aadvark).
Regarding claim 1, Ringers teaches a glove comprising: a glove back; a glove balm; the glove palm joined to the glove back to form the glove, the glove having fingers and a thumb; the glove back having a central portion corresponding to the portion of the glove back which is adapted to substantially cover the metacarpal bones and metacarpal joints of a hand; a rectangular safety icon comprising a space between an outer rectangle and an inner rectangle with the same orientation and positioned within the central portion, a negative space comprising the area within the inner rectangle, the negative space being a first color which is a dark color (a black color); the safety icon being of a second color (a yellow color); the safety icon surrounded by a remainder of the central portion, wherein at least an area adjacent to the safety icon is of a third color (a black color), the third color (black) being a contrasting color to the second color (yellow).

    PNG
    media_image1.png
    538
    688
    media_image1.png
    Greyscale

Ringers does not teach a triangular safety icon. However, in the same field of endeavor, Sloot teaches the safety icon can be a triangular shape, square shape, or other shapes which are obvious modification (figs 1,2, para [0024]); Sloot also teaches an outer triangle with rounded edges and an inner triangle with rounded edges (figs 1,2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the rectangular shape of the safety icon of Ringers with the equilateral triangle as a change in shape of the safety icon is obvious modification as taught by Sloot for the benefit of providing different shapes for matching preferences for different users. 
Ringers does not teach the width of the negative space is in a ratio of approximately two to one to the width of the safety icon. However, in the same field of endeavor, Aardvark teaches the reflective yield comprising an outer triangle and an inner triangle with the same orientation, the width of the negative space within the inner triangle is in a ratio of approximately two to one to the width of the safety icon (the annotated drawing, and based on the scale of the drawing in printing format of the .pdf file , x is measured 2.5 centimeters, 2x is measured 5 centimeters and 4x is measured 10 centimeters). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Ringers the width of the negative space is in a ratio of approximately two to one to the width of the safety icon as taught by Aardvark for the benefit of providing visibility and recognizability at night time.

    PNG
    media_image2.png
    795
    812
    media_image2.png
    Greyscale

Regarding claim 5, Ringers teaches the third color is a shade darker than the second color (the third color is black while the second color is yellow).
Regarding claim 14, Ringers does not teach the distance between the inner triangle and the outer triangle of the safety icon is about 17.5 mm. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different distances in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 2-3,6-7,10-11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Ringers (https://www.amazon.com/Ringers-Gloves-Roughneck-Impact-Protection/dp/B01ID10HF0/ref=cm_cr_arp_d_product_top?ie=UTF8) in view of Sloot (US 20020096102), further in view of Aadvark (https://www.amazon.com/Aardvark-Reflective-Yield-symbol-Velcro/dp/B001GSKOU6), further in view of Dolenak (US 7478440)(hereinafter Dolenak).
Regarding claim 2, Ringers teaches a finger protective member extending substantially along the length of each of the fingers of the glove back; thumb protecting member extending substantially along the length of the thumb of the glove back; and hazard stripes on the distal ends of the finger protective members and the thumb protective member, the stripes are black (annotated figure following).


    PNG
    media_image3.png
    532
    686
    media_image3.png
    Greyscale

Ringers does not teach the color of the stripes contrast with the first color. However, in the same field of endeavor, Dolenak teaches the work glove with alternating flexible bands and protection semi-rigid bands (column 3, lines 7-10), wherein the flexible bands comprising material of highly reflective to light (column 3, lines 41-44). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the color of protrusions on fingers of Ringers with black and the color of stripes on fingers of Ringers with yellow as taught by Dolenak to have the same effect of contrasting between two colors for the benefit of providing attention in work condition. Such modification is within the ordinary skill and an obvious matter of design choice.
Regarding claim 3, Ringers teaches a metacarpal bone protective member extending substantially over the central portion which is adapted to cover the metacarpal bones of the hand; and a metacarpal joint protective member extending substantially over the central portion which is adapted to cover the metacarpal joints of the hand, the protective members being of black, which contrast with the second and fourth colors (yellow); the safety icon positioned on the metacarpal bone protective member and metacarpal joint protective member (annotated fig following).

    PNG
    media_image4.png
    551
    682
    media_image4.png
    Greyscale

It is noted that the glove will fit differently in different manners with different human hands and an intended relative position of the glove to the wearer’s hand anatomy is functional and not patentably significant.
Regarding claim 6, the modified Ringers in view of Dolenak teaches the fourth color is a bright color and the third color and fifth color are shades darker than the second color and the fourth color (the fourth and second colors are yellow, the third and fifth colors are black).
Regarding claim 7, the modified Ringers in view of Dolenak teaches the first color, the third color and the fifth color are the same color (black) and the second and fourth colors are the same color (yellow).
Regarding claim 10, Ringers teaches a glove comprising: a glove back; a glove palm; the glove palm joined to the glove back to form the glove, the glove having fingers and a thumb; the glove back having a central portion corresponding to the portion of the glove back which is adapted to substantially cover the metacarpal bones and metacarpal joints of a hand; a finger protective member extending substantially along the length of each of the fingers of the glove back; a thumb protective member extending substantially along the length of the thumb of the glove back; a metacarpal bone protective member extending substantially over the central portion, which is adapted to cover the metacarpal bones of the hand; a metacarpal joint protective member extending substantially over the central portion which is adapted to cover the metacarpal joints of the hand (it is noted that the glove will fit differently in different manners with different human hands and an intended relative position of the glove to the wearer’s hand anatomy is functional and not patentably significant); Ringers also teaches a rectangular safety icon comprising a space between an outer rectangle and inner rectangle with the same orientation and positioned within the central portion extending over the metacarpal bone protective member and the metacarpal joint protective member, the area within the safety icon being of a first color (a black color); the safety icon being of a second color (a yellow color) which contrast with the first color. 

    PNG
    media_image5.png
    565
    489
    media_image5.png
    Greyscale

Ringers does not teach a triangular safety icon. However, in the same field of endeavor, Sloot teaches the safety icon can be a triangular shape, square shape, or other shapes which are obvious modification (figs 1,2, para [0024]); Sloot also teaches an outer triangle with rounded edges and an inner triangle with rounded edges (figs 1,2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the rectangular shape of the safety icon of Ringers with the equilateral triangle as a change in shape of the safety icon is obvious modification as taught by Sloot for the benefit of providing different shapes for matching preferences for different users. 
Ringers does not teach the width of the negative space is in a ratio of approximately two to one to the width of the safety icon. However, in the same field of endeavor, Aardvark teaches the reflective yield comprising an outer triangle and an inner triangle with the same orientation, the width of the negative space within the inner triangle is in a ratio of approximately two to one to the width of the safety icon (the annotated drawing, and based on the scale of the drawing in printing format of the .pdf file, x is measured 2.5 centimeters, 2x is measured 5 centimeters and 4x is measured 10 centimeters). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Ringers the width of the negative space is in a ratio of approximately two to one to the width of the safety icon as taught by Aardvark for the benefit of providing visibility and recognizability at night time.

    PNG
    media_image2.png
    795
    812
    media_image2.png
    Greyscale

Ringers does not teach the protective member being of a first color which is a dark color. However, in the same field of endeavor, Dolenak teaches the work glove with alternating flexible bands and protection semi-rigid bands (column 3, lines 7-10), wherein the flexible bands comprising material of highly reflective to light (column 3, lines 41-44). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the color of protrusions on fingers of Ringers with black and the color of stripes on fingers of Ringers with yellow as taught by Dolenak to have the same effect of contrasting between two colors for the benefit of providing attention in work condition. Such modification is within the ordinary skill and an obvious matter of design choice.
Regarding claim 11, Ringers teaches hazard stripes on the distal ends of the finger protective members and the thumb protective member, the stripes are black (annotated fig following).

    PNG
    media_image3.png
    532
    686
    media_image3.png
    Greyscale

Ringers does not teach the color of the stripes contrast with the first color. However, Dolenak teaches the work glove with alternating flexible bands and protection semi-rigid bands (column 3, lines 7-10), wherein the flexible bands comprising material of highly reflective to light (column 3, lines 41-44). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the color of protrusions on fingers of Ringers with black and the color of stripes on fingers of Ringers with yellow as taught by Dolenak to have the same effect of contrasting between two colors for the benefit of providing attention in work condition. Such modification is within the ordinary skill and an obvious matter of design choice.
Regarding claim 15, Ringers does not teach the distance between the inner triangle and the outer triangle of the safety icon is about 17.5 mm. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different distances in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4,12 are rejected under 35 U.S.C. 103 as being unpatentable over Ringers (https://www.amazon.com/Ringers-Gloves-Roughneck-Impact-Protection/dp/B01ID10HF0/ref=cm_cr_arp_d_product_top?ie=UTF8) in view of Sloot (US 20020096102), further in view of Aadvark (https://www.amazon.com/Aardvark-Reflective-Yield-symbol-Velcro/dp/B001GSKOU6), further in view of Dolenak (US 7478440), further in view of McEwen (US 20160165978)(hereinafter McEwen).
Regarding claim 4, Ringers does not teach the hazard stripes consist of diagonal stripes aligned at an angle. However, in the same field of endeavor, McEwen teaches the glove having diagonal reflective stripes aligned at an angle (fig 2, stripes 15). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stripes by Ringers with the diagonal stripes by McEwen for the benefit of providing direction of the hand in operation.
Regarding claim 12, Ringers does not teach the hazard stripes consist of diagonal stripes aligned at an angle. However, in the same field of endeavor, McEwen teaches the glove having diagonal reflective stripes aligned at an angle (fig 2, stripes 15). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the stripes by Ringers with the diagonal stripes by McEwen for the benefit of providing direction of the hand in operation.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732